DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Michael Noe on January 19, 2022.

The application has been amended as follows: 
In the Specification, para. 0008, line 1, after “top net surface”, insert --or roof--.
In the Specification, para. 0035, line 2, after “top net surface”, insert --or roof--.
In claim 1, line 3, after “table,” insert --each goal end having a goal end surface perpendicular to the game-playing surface--
In claim 1, line 3, after “coupled to each goal end”,  insert --surface--
In claim 1, line 8, replace “moveable on the goal end” with --moveable within the bracket on the goal end surface--
In claim 1
In claim 1, last line, after “second height”, insert --is--
In claim 2, line 5, replace “table” with --bracket--
Cancel claim 5.
In claim 12, lines 2-4, replace “a combination game table comprising goal ends on opposite ends of the combination game table, a bracket coupled to each goal end and a game-playing surface along which a foosball or air hockey puck is configured to travel;” with --a combination game table comprising a game-playing surface along which a foosball or air hockey puck is configured to travel, goal ends on opposite ends of the combination game table, each goal end having a goal end surface perpendicular to the game-playing surface and a bracket coupled to each goal end surface--
In claim 12, line 6, replace “the bracket” with --each bracket--
In claim 12, line 6, replace “moveable on the goal ends” with --moveable within the brackets on the goal end surfaces--
In claim 19, line 7, after “respective goal end”, insert --surface--
Terminal Disclaimer
The terminal disclaimer filed on January 19, 2022, disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of U.S. Patent No. 10,617,939 has been reviewed and is accepted.  The terminal disclaimer has been recorded.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAURA L DAVISON whose telephone number is (571)270-0189. The examiner can normally be reached Monday - Friday, 8:00 a.m. - 4:00 p.m. ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Melba Bumgarner can be reached on (571) 272-4709. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.